DETAILED ACTION
This communication is responsive to Application #17,247,012 filed Nov. 24, 2020. Claims 1-46 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority


Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2019/088248, filed on May 24, 2019.
Claim Objections
Claims 5-6, 8-27, and 34-46 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-6, 8-27, and 34-46 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “…corresponding to a mobile communication device” fails to point out if the mobile communication device is the same mobile communication device of the method or a second communication device as the specification discloses that a mobile communication device can communicate with other mobile communication devices. For the purpose of examination, the second “a mobile communication device” will be interpreted as the same device as the first “a mobile communication device.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 28, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavender-Bares et al. (US 20150142250 A1), hereby referred to as CAVENDER.
Regarding claim 1, CAVENDER discloses a method for a mobile communication device, comprising: identifying a plurality of checkpoints for an inspection route corresponding to a mobile communication device (Paragraph 16 (where the device, being the mobile communication device, can autonomously navigate the terrain which is the inspection route) and Paragraph 101 (where the autonomous vehicle platform has locations of multiple individual rows or plants that it can navigate to)); identifying a task status for a current checkpoint of the plurality of checkpoints, the task status indicating a status of one or more tasks corresponding to the current checkpoint (Paragraph 71 and 72 (one of the device’s task being to detect obstacles depending on the information of the route, then to avoid and navigate around) and Paragraph 77 (where the vehicle can report if it has encountered an obstacle that cannot be resolved autonomously, meaning the task of avoidance was not complete)); and sending a report to a communication device indicating the task status for the current checkpoint (Paragraph 71 and 74 (the vehicle has radio communication with a base station and can send images captured by the vehicle) and Paragraph 77 (where a vehicle can communicate its status by sending a photo)).
Regarding claim 2, CAVENDER discloses wherein the current checkpoint comprises a first checkpoint and the report comprises a first report , the method further comprising: receiving, in response to sending the first report, a response from the communication device indicating a new current checkpoint; and sending a second report based on the response (Paragraph 71 and 72 (one of the device’s task being to detect obstacles depending on the information of the route, then to avoid and navigate around); and Paragraph 77 (where the vehicle can report if it has encountered an obstacle that cannot be resolved autonomously in which case an operator can receive this information and select a preprogrammed command to move to a different checkpoint, or area). Seeing as, in paragraph 71 and 72, the device is set up to avoid obstacles, if the device was unable to navigate despite the newly selected checkpoint due to another obstacle, the method of paragraph 77 would be triggered, thereby resulting in a second report in response to the first response).
Regarding claim 4, CAVENDAR discloses wherein sending the second report comprises sending the second report to the communication device (Paragraph 71 and 74 (the vehicle has radio communication with a base station and can send images captured by the vehicle) and Paragraph 77 (where a vehicle can communicate its status by sending a photo). Seeing as, in paragraph 71 and 72, the device is set up to avoid obstacles, if the device was unable to navigate despite the newly selected checkpoint due to another obstacle, the method of paragraph 77 would be triggered, thereby resulting in a second report in response to the first response. This report could include a photo image which is then sent to the base station).
Regarding claim 7, CAVENDAR discloses wherein the new current checkpoint comprises the first checkpoint, the method further comprising: attempting to perform a task of the one or more tasks corresponding to the first checkpoint that has not been successfully completed; and identifying an updated task status for the first checkpoint in response to attempting to perform the task of the one or more tasks; wherein the second report indicates the updated task status for the current checkpoint (Paragraph 77 (where the operator can indicate to the device to hold position or push forward in the same position instead of moving to another position or checkpoint and since the device can still detect, it can still alert to the base station if there is an obstacle such as a second obstacle in the way of the tasks)).
Regarding claim 28, CAVENDAR discloses wherein the communication with a mobile communication device, the device comprising: receiving, at a base station, a report from a mobile communication device of an unmanned vehicle, the report indicating a task status of a current checkpoint of a plurality of checkpoints for an inspection route corresponding to the unmanned vehicle (Paragraph 16 (where the device can autonomously navigate the terrain which is the inspection route; the checkpoints being the next point in the terrain the device must travel); Paragraph 71 and 74 (the vehicle has radio communication with a base station and can send images captured by the vehicle); and Paragraph 77 (where a vehicle can communicate its status by sending a photo)).
Regarding claim 33, CAVENDAR discloses further comprising identifying the plurality of checkpoints for the inspection route corresponding to the unmanned vehicle (Paragraph 16 (where the device can autonomously navigate the terrain which is the inspection route; the checkpoints being the next point in the terrain the device must travel)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cavender-Bares and Lofgren (US 20150142250 A1), hereby referred to as CAVENDER, as applied to claims 1, 2, 4, 7, 28, and 33 above, and further in view of Ma et al. (US 20180139774 A1), hereby referred to as MA.
Regarding claim 3, CAVENDER teaches wherein the communication device comprises a first base station, wherein sending the second report comprises sending the second report to a base station (CAVENDER: Paragraph 71 and 74 (the vehicle has radio communication with a base station and can send images captured by the vehicle) and Paragraph 77 (where a vehicle can communicate its status by sending a photo). Seeing as, in paragraph 71 and 72, the device is set up to avoid obstacles, if the device was unable to navigate despite the newly selected checkpoint due to another obstacle, the method of paragraph 77 would be triggered, thereby resulting in a second report in response to the first response).
However, CAVENDER does not disclose that the second report is sent to a second base station.
MA, in the same field of endeavor, teaches sending a report to a second base station (MA: Paragraph 53 and 54 (where the communication method includes an electronic device which can communicates with two base stations, the communication being the report) and Paragraph 69 (these electronic device can be autonomous vehicle)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of sending a second report to a base station of CAVENDER with the ability to send a report to multiple base stations of MA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having more coverage if the vehicle of CAVENDER were to travel between areas of base stations as each stationary base station can only transmit and receive signals within its own area (MA: Paragraph 55).
Regarding claim 29, CAVENDER teaches receiving a report from a mobile communication device (CAVENDER: Paragraph 71 and 74 (the vehicle has radio communication with a base station and can send images captured by the vehicle)).
However, CAVENDER does not disclose descrambling the report using a signature sequence corresponding to the mobile communication device.
Ma, in the same field of endeavor, teaches descrambling the report using a signature sequence corresponding to the mobile communication device (MA: FIG 3A and Paragraph 70-71 and 74 (messages which include data from the UE/autonomous vehicle are transmitted using multiple access resource which include at least one MA signature which is used to decode the ID)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of receiving a report of CAVENDER with the communication method of MA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of handling traffic of short packets from multiple mobile communication devices in real-time with low latency (MA: Paragraph 69).
Regarding claim 30, MA, in the same field of endeavor as CAVENDER, teaches wherein the signature sequence comprises a non-orthogonal multiple access (NOMA) sequences from a pool of available NOMA sequences (MA: FIG 3B and Paragraph 80-82 (where MA signature can be NOMA or RSMA and there a multiple signatures to be used by the UE)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of receiving a report of CAVENDER with signature sequence of MA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of handling traffic of short packets from multiple mobile communication devices in real-time with low latency (MA: Paragraph 69).
Regarding claim 31, MA, in the same field of endeavor as CAVENDER, teaches attempting to descramble the report using a plurality of NOMA sequences from the pool of available NOMA sequences (MA: FIG 3A and Paragraph 70-71 and 74 (messages which include data from the UE/autonomous vehicle are transmitted using multiple access resource which include at least one MA signature which is used to decode the ID) and Paragraph 80-82 (where MA signature can be NOMA or RSMA). As multiple vehicles can communicate with the base station, according to FIG 1, it would require descrambling using a plurality of NOMA sequences received from each of the multiple vehicles to determine the identity of the vehicle based on the signature sequences used to descramble the report).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of receiving a report of CAVENDER with the descrambling method of MA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of handling traffic of short packets from multiple mobile communication devices in real-time with low latency (MA: Paragraph 69).
Regarding claim 32, MA, in the same field of endeavor as CAVENDER, teaches sending a message indicating the signature sequence to be used by the mobile communication device (MA: FIG 3A and Paragraph 70-71 and 74 (messages include multiple access resource which include at least one MA signature which is assigned for use to a mobile communication device)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of receiving a report of CAVENDER with the communication method of MA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of handling traffic of short packets from multiple mobile communication devices in real-time with low latency (MA: Paragraph 69).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WANG (US 20180225968 A1) teaches a method for an autonomous vehicle comprising identifying a route and using the GPS and other sensors to complete the task of determining the position, orientation, or obstacles which is then reported to a server to be analyzed and processed for use.
ZHANG (US 20180324798 A1) teaches a method of communication between a UAV and a base station in which the message is scrambled and descrambled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELIE T NGO whose telephone number is (571)272-0180. The examiner can normally be reached Mon - Thur: 8am - 5pm; 2nd Fri: 8am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.N./           Examiner, Art Unit 2416        

/NOEL R BEHARRY/           Supervisory Patent Examiner, Art Unit 2416